Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 1 of 11

ExXni6IT F

REPORT ON OVERTIME
AT THE

BALTIMORE POLICE DEPARTMENT

Issued By the Department of Finance
City of Baltimore
October 24, 2018

 
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 2 of 11

TABLE OF CONTENTS

Background on Overtime at the Baltimore Police Department ............. ccc cists resteresteveseeceentieeee

Overtime Findings ...................000 vevenecevevsdececvassuesaaucecauuasseuacususecevenseeeessssstsesacsantasseneesssaneesseueessusreeeteeetenaeas

Conclusion: Short and Long- Term RecommMendationsS.......ccccssssccosssecssssonsscssesuseessressesensnnsanersanasecsssevertssnsess
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 3 of 11

BACKGROUND ON OVERTIME AT BPD

The chart to the right reflects overtime costs at the Baltimore Police Department (“BPD”) over
the last five fiscal years, and it shows how those costs have

increased every year since 2013: Fiscal Overtime
Year (FY) Spend

FY 2013 = $23.2 million

 

 

 

 

 

 

The overtime figures, however, must be understood in the
following context. First, some BPD overtime is reimbursed, in |
full or in large part, by third-parties like the Maryland Stadium FY 2014 $29.6 million
Authority, Johns Hopkins Hospital or other third-parties. If the FY 2015 _ $37.2 million -
overtime goes away, the funds to pay that overtime also go away.
FY 2016 $43.6 million
Second, BPD officers receive “overtime” under the FY 2017 $47.1 million |
Memorandum of Understanding (“MOU”) between BPD and the
Fraternal Order of Police (“FOP”) if their schedule is changed or Total | $180.7
if a leave day is cancelled. This kind of “overtime” is actually PL _Million _ |
penalty pay; even though it is called “overtime” under the MOU, it does not indicate that any
additional hours were worked. Thus overtime spend is not all attributable to additional hours
worked.

 

Third, it is not necessary for an officer to have worked 40 regular hours before becoming eligible
for overtime pay.

@ Under the MOU, overtime eligibility is determined on a daily basis (not a weekly
basis), meaning an officer is eligible for overtime if he/she works beyond his/her regularly
scheduled shift regardless of the total hours worked in the week.

e Under the MOU, paid time off is counted as time worked and applied toward the
overtime threshold.

Therefore, if an officer is on vacation all week but makes a four-hour court appearance, the four
hours of court time is paid as overtime even though the officer worked no other hours during the
work period. Similarly, if an officer takes a week’s vacation and then volunteers to work a full
week, that officer would earn time-and-a-half on the 40 hours worked during vacation, and also
be paid for the vacation time. Thus, standing alone, BPD’s gross overtime figures do not reflect
an officer’s actual work burden and cannot be used alone as criteria to determine if officers are
working unreasonable numbers of hours.

Fourth, although overtime concerns have sometimes focused on patrol staffing shortages,
overtime costs at BPD are not overwhelmingly attributable to patrol. Of the 25 highest overtime
earners at BPD in FY 2017, approximately 40% were assigned to duties other than patrol.
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 4 of 11

TIME AND ATTENDANCE & OVERTIME FINDINGS

BPD lacks internal controls that would allow the Department to ensure that officers are working
all of the regular hours for which they are paid, as well as to ensure that any overtime hours are
necessary, appropriate and actually worked when recorded.* BPD is operating at an
unsatisfactory level in virtually every area governing the documenting, monitoring and
supervision of attendance and overtime. That failure to maintain appropriate controls over
overtime expenditures begins with the lack of appropriate policies to govern overtime and the
failure extends through a lack of enforcement of the few controls that do exist.

There are three primary reasons why BPD’s controls are inadequate:
(1) a lack of command accountability and resistance to change;
(2) barriers to effective monitoring and supervision; and

(3) BPD’s reliance on manual systems/lack of technology.

Reason #1: Lack of Command Accountability and Enforcement

Multiple BPD commanders have stated a view that it is impossible to simultaneously engage in
effective policing and also enforce reasonable overtime controls. That perspective assumes that
all overtime is necessary, appropriate and deployed effectively. BPD command has
acknowledged that an enormous cultural shift would be necessary to reduce overtime costs, with
many commanders noting the dependence that many officers have on the extra income generated
by overtime. There have been prior initiatives to control overtime made by multiple
commissioners who served under multiple mayors. BPD command has observed those efforts
were often stopped and then re-started as the Department’s attention to overtime waxed and
waned, and as external pressure increased or decreased. At times, BPD has described the
situation as a binary choice between having overtime controls or effectively addressing crime,
and that both could not occur simultaneously.

The perception that overtime is a blank check limits accountability. The adoption of overtime
controls that allow overtime when it is necessary and appropriate, but that prevent overtime
when it is not necessary and appropriate, should reasonably have no adverse impact on effective
policing. BPD currently does not have reasonable controls to ensure that overtime expenditures
are necessary and appropriate.

 

* This Report expresses no view on operational issues, including whether BPD has deployed the proper
number of officers to patrol or whether it is using its officers effectively while on duty. Instead, this
Report is focused on whether BPD has controls in place that would allow BPD to limit overtime
expenditures to those overtime hours that are reasonable, necessary and that the overtime recorded and
paid was actually worked.
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 5 of 11

In fact, BPD’s attendance policies and practices do not ensure that BPD officers actually work
the regu/ar hours for which they are paid. For example:

e Attendance is taken at the start of a shift, and officers are marked present for the full
day, even if an officer leaves before the end of the shift or arrives late. Timekeepers interviewed
could not recall an instance when officers were required to use leave when they worked fewer
hours than scheduled.

@ While extra hours worked are recorded on overtime slips, BPD has no mechanism for
tracking instances where officers work less than a whole day. Units do not record the actual start
and stop times of officers; interviewees stated that failure to work a full day (by arriving late or
leaving early) would be addressed as a disciplinary matter if there was a chronic problem, but it
would not affect an officer’s pay or leave.

® Multiple commanders acknowledged the practice of awarding a paid day off without
requiring an officer to work and without requiring use of an accrued leave day. Multiple
commanders tried to justify the practice by arguing it was a necessary motivational tool.

e At least one specialized unit is known to begin its work day at the gym exercising and
then continue its day with unstructured and self-initiated practice exercises.

® Non-patrol officers who are paid to work eight hours and 21 minutes per day, in
practice, work only eight hours per day (including a paid hinch). An additional 21 minutes
worked five days per week by the roughly 1,100 BPD officers assigned to non-patrol duties
would have resulted in officers working approximately 100,000 hours more annually which
equates to approximately 46 Full Time Equivalent positions.

BPD’s lack of reasonable controls over ordinary time and attendance standards also extends to
BPD’s management of overtime. During much of the period under review, overtime was
governed by BPD General Order 6-87, which was effective from 1987 until Spring 2018.
General Order 6-87 noted that commanders have a duty to control overtime costs, required
overtime report forms, and stated that when completing an individual overtime report form, “the
authorizing supervisor requesting the overtime shall sign in the appropriate space; and the
supervisor on duty, when the work is completed, shall sign as the certifying officer.”

BPD command knew and understood the overtime policy requirements, including the meaning of
authorizing and certifying signatures. However, the overtime policy requirements have been
regularly ignored in practice, with officers being paid for overtime based on overtime slips that
violated the authorizing and certifying requirements. More specifically, overtime slips were
approved and signed by officers who were not of a higher rank (e.g., sergeants signed overtime
ships for other sergeants) and overtime slips were signed by officers who had not been in a
position to supervise or verify the work (and who might work in an entirely different unit).

5
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 6 of 11

Similarly, the Office of Professional Responsibility (OPR) did not hold officers accountable for
overtime abuses throughout the review period. When asked about the failure to enforce overtime
policy requirements, OPR’s former leadership took the position that General Order 6-87 was too
vague to enforce compliance because the meaning of authorizing and certifying was unclear.

OPR also suggested that, because officers historically had not been held accountable for
following the requirements of the overtime policy, officers could not be held accountable
prospectively. Notably, despite voicing a view that the General Order 6-87 was too vague to
require compliance (a view not confirmed by any other commander), OPR identified no effort it
undertook to clarify the policy or to educate officers so that OPR would feel comfortable making
officers accountable for compliance.

The lack of sustained commitment to adopting and enforcing reasonable controls is also evident
in the on/off progress BPD exhibited earlier this year. In an apparent acknowledgment that the
then-current overtime policy provided inadequate controls, on March 14, 2018 former —
Commissioner De Sousa published a new overtime policy that was to have an effective date of
March 18, 2018. The new policy strengthened the procedure for obtaining preauthorization for
overtime and included additional language regarding the responsibilities of officers and
supervisors. However, several days after the new policy was circulated within BPD,
Commissioner De Sousa announced via email to all BPD members that policy enforcement
would be stayed due to objections from commanders and officers, stating:

the [new] policy will be implemented incrementally to give both members and command
time to adjust to the new requirements. While the policy will remain in effect, no one will
be disciplined for violations until I am satisfied that all members and command have had
sufficient time to adjust to the new requirements.

Two months later, Commissioner De Sousa resigned, without having implemented the policy,
“incrementally” or otherwise, and without having issued a subsequent memo to advise BPD
members when the new policy would be enforced. The uncertain status of the new policy
continued through the preparation of this report.

Reason #2: Barriers to Effective Monitoring and Supervision

The circumstances under which officers may be required to work overtime vary from one unit to
another. In general, time and attendance (including overtime duties) are subject to greater
supervision within the Patrol Division. There are multiple controls in place allowing for
increased accountability of patrol officers, including reporting to district stations where senior
commanders may be present and standard roll calls. Patrol officers also perform their duties
while driving marked police cars, which are not taken home and must be checked in and out at
the beginning and end of shifts. Additionally, if a patrol officer failed to respond to a radio call,
their absence would be noted by dispatch and/or supervising command. These greater
opportunities to exercise control extend to patrol overtime, regardless of district.
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 7 of 11

In contrast to patrol units, there are many fewer opportunities for adequate supervision of time
and attendance (including overtime) in many non-patrol units. Many of these units report to
isolated locations, away from the districts or BPD Headquarters (HQ). Those units have varying
levels of direct supervision on a daily basis. For example:

@ Various investigative units historically have worked out of district police stations, but
report to commanders who were located at HQ.

The Bomb Squad Unit and the Marine Unit report daily to a location in Canton.
® The K-9 Unit reports to Druid Hill Park.

® The Mounted Unit reports to a barn several blocks from HQ.

® The Aviation Unit reports to Martin Airport in Middle River.

e A number of BPD officers report to federal, state, or local task forces that are not
directly supervised by any BPD personnel (e.g., some report to locations in Baltimore County).

e Even non-patrol officers who report to a HQ location often do not have higher level
supervisors present who are in a position to supervise and ensure regular daily attendance, since
a captain or major may be responsible for units at multiple locations.

Accountability is particularly challenging within investigative units, where officers may have
unmarked take home cars. Even when non-patrol officers report to a defined location,
commanders often have limited visibility into the specific working hours of officers under their
command because the demands of the job may require irregular hours (e.g., investigators in
homicide). It appears to be logistically infeasible to have a senior commander (e.g., a captain or
major) reporting physically to each of the disparate locations from which non-patrol officers
work. As a result, attendance and monitoring of hours worked for these units may have little
opportunity for supervision from command above the level of a sergeant or lieutenant.
Supervision of time and attendance by sergeants and lieutenants is important; however, this
lower level supervision is insufficient when senior commanders are not available to supervise the
sergeants and lieutenants. If commanders cannot be physically present at these reporting
locations, technology to confirm time and attendance becomes even more critical. BPD
commanders who wish to closely monitor the time and attendance of remote units currently lack
reasonable technological tools to do so.

Reason #3: Paper Intensive Manual Systems/Lack of Technology

The current electronic timekeeping system maintains time and attendance on an “exception
basis.” This means the system is pre-programmed to record an officer as present and to pay that

7
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 8 of 11

officer for his or her entire scheduled shift, unless a timekeeper manually intervenes to change
the officer’s schedule within the system.

The paper roll books, used by some patrol units and by ail non-patrol units currently, are
unreliable sources for making the appropriate adjustments in the electronic timekeeping system.

Those roll books are intended to record attendance and are to be completed by the officers’
immediate supervisor and are supposed to be signed daily by those supervisors. However, the
roll books reviewed do not record specific arrival and departure times of each officer. Instead,
roll books are merely marked with a notation intended to indicate that an officer was present at
work. Moreover, it is apparent from the white-out and the erasures that the attendance markings
in the roll books are not always recorded contemporaneously.

Civilian personnel are assigned as unit timekeepers, with responsibility for updating officer
schedules in the electronic timekeeping system. The timekeepers are required to make updates
in the payroll system using (i) the paper roll books reflecting daily attendance, (ii) paper leave
slips documenting absences, and (iii) paper overtime slips recording additional hours. While the
paper documentation is required to be reviewed and signed off on by a supervisor these paper
records often provide conflicting information that must be reconciled by the timekeeper. The
possibility for error or fraud is significant in such a paper intensive process.

In addition, because the manual processing of overtime slips requires multiple approvals,
timekeepers cannot enter overtime in real-time and commanders cannot view it in real time.
Commanders often do not learn about the details of overtime until days or weeks after it has been
worked. This hinders the ability of commanders to control the amount of overtime worked; it
also hinders their ability to verify the work was necessary and actually completed. The Police
Commissioner and command staff should have access to electronic data that provides real-time
time confirmation of attendance and hours of work, including overtime information that at a
minimum can be sorted by officer, by assignment, and by overtime justification.

CONCLUSION: SHORT TERM AND LONG TERM RECOMMENDATIONS

In summary, to date, BPD has not implemented sufficient internal controls to: 1) document and
monitor attendance, and 2) ensure that overtime expenditures are necessary and appropriate, and
to prevent overtime waste, fraud or abuse.

Recommendations- Short-Term Recommendations - Attendance

° BPD should improve its time and attendance policies. Among other things, BPD should:
(1) require attendance of all officers (other than task force members who report to a non-
BPD location) at a daily BPD roll call; (2) require standardized documentation
(forwarded weekly to BPD Fiscal) by supervisors for each officer who is absent from roll
call for work-related reasons and who will be recorded as present in the roll book; and (3)

8
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 9 of 11

require supervisors to record specific times in and times out for each officer in the roll
book.

® Officers often prefer to take vacation or other kinds of leave, in lieu of sick leave,
because they receive eight (8) extra days off as “medical incentive days” for not taking
sick leave in a calendar year. Given BPD’s personnel shortage, BPD typically must
cover medical incentive days off through the overtime. BPD should deny officer requests
to use vacation and floating holidays to cover last minute absences that are precipitated
by medical reasons. Instead, it should require those officers to use available accrued sick
time.

° BPD should issue a policy that prohibits the awarding of paid days off without the use of
accrued leave.

Recommendations- Short-Term Recommendations - Overtime

e A critical first step to implementing appropriate internal overtime controls is to define
expectations for officers and commanders in an overtime policy, and to hold individuals
accountable for following that policy. BPD currently is reviewing and re-issuing a new
overtime policy intended to require advance approval for most kinds of overtime.

° Officers bid for their leave days in the first quarter of the calendar year pursuant to the
MOU. After the leave bidding is completed, and vacations are assigned, supervisors
should be restricted from granting additional (or changed) vacation days that must be
filled by overtime. BPD should consider requiring higher level command approval for
this kind of leave. Relatedly, BPD should require regular reporting to BPD Fiscal by the
supervisor approving leave whenever non-exempt officers are granted vacation leave
after February leave bidding is closed.

e BPD should install appropriate time stamps in every location where BPD officers report
to work and require officers to date and time stamp their overtime slips in accordance
with the new overtime policy.

° BPD should require timekeepers and supervisors to review documentation attached to
overtime slips to ensure completeness and compliance with the new overtime policy.
Empower timekeepers to question and/or return overtime slips that are incomplete or
questionable. The Department should hold timekeepers and supervisors accountable.

e Disciplinary measures should be implemented for supervisors who are noncompliant with
overtime policies.
° The Department should implement in-service training modules that address the

supervision of overtime (including an overview of the policy, monitoring, and

9
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 10 of 11

disciplinary measures) and budget management (understanding a budget, managing to a
budget). These modules should be required for all supervisory ranks of sergeant and
above and should be required at promotion and yearly thereafter.

° Individual commanders should be required to monitor their command overtime through
regular reporting and measuring of daily, weekly and bi-weekly targets for each
section/unit by total overtime spent and % of total expended. At a minimum, monitoring
of variances over budget should require documentation of justifications for the over-
spend and intended corrective actions, as appropriate.

° BPD should create an internal audit function to perform standardized periodic (e.g.,
monthly, quarterly) risk-based audits of overtime (e.g., of high overtime earners,
specialized units) on a sample basis. The auditors should function pursuant to written
Standard Operating Procedures that identify the analyses to be undertaken during each
review, required follow-up steps, and a procedure to be followed for the reporting of
questionable entries or concerns, including any confidentiality requirements. Among
other things, those audits should verify that (1) overtime slips comply with the
requirements of the overtime policy; (2) sign-offs by supervisors and commanders are
genuine and appropriate; (3) any documentation attached is consistent with the overtime
claimed; and (4) overtime recorded actually was worked (e.g., by reviewing Maryland
Judiciary case search to verify court appearances, Arrest Viewer to verify arrests,
Evidence Control records that show the processing of evidence, etc.). The overtime
auditors should be civilians working out of BPD Fiscal rather than sworn (or retired
sworn) members of the Department. As they are completed, the results of each periodic
investigation should be provided to BPD Fiscal, the Commissioner and the City’s
Department of Finance.

Recommendations- Long-Term Solutions

The Department of Finance also supports the prompt adoption of technological solutions to
resolve the two-fold problem with overtime at BPD: the lack of available information about
overtime that would allow more efficient use of BPD personnel, and the lack of controls to limit
overtime waste, fraud and abuse.

BPD lacks a comprehensive way to determine which officers are working in which district on
any given day. Each officer is assigned to a locator number which reflects, in theory, where he
or she is assigned. However, those locator numbers do not necessarily reflect actual assignments
because officers on one assignment can be detailed to a different assignment, because officers
can be on leave (extended or otherwise), or because officers are assigned to administrative or
light duty (either because of medical or disciplinary reasons).

In fact, the first electronic record of an officer’s overtime is created when the timekeeper enters
the overtime slip in the payroll system for payment, which happens days or sometimes weeks

10
Case 1:17-cr-00106-CCB Document 615-6 Filed 11/04/20 Page 11 of 11

after the overtime was worked. No tool exists to allow the Police Commissioner to see daily how
many officers were absent in which districts, which districts had unexpected overtime, and which
officers stayed beyond the ends of their shifts. The lack of real-time information is detrimental to
command’s ability to control overtime expenses and to ensure accountability.

Therefore, it is recommended that BPD:

@ Install biometric timeclocks at all BPD locations where officers are assigned, and
require biometric scanning of arrival and departure times at each officer’s assigned location for
regular shifts.

e Implement and mandate use of a global positioning system (GPS) that allows limited
use of electronic time in/time out using mobile biometric identification (e.g., fingerprints) but
only for certain highly defined instances of pre-approved overtime (e.g., if a homicide detective
is called in from home by his or her supervisor to report to a crime scene).

e Require GPS tracking of all BPD unmarked take-home vehicles as an additional
control for monitoring time and attendance, as well as for increasing public accountability (this
also provides a significant safety benefit for officers using those vehicles).

® Implement a scheduling and time and attendance tracking system. Such a system can
assist BPD in forecasting, recording and allocating overtime and would serve as a valuable tool.
However, the tool is only as valuable as the time and input provided by BPD during the planning
and implementation phase. Agency involvement is critical, for example, BPD must make
decisions about what rules will be programmed into the system to guide overtime allocation, the
approval workflow for overtime, etc. If implemented properly and required for all BPD officers,
this kind of system would provide the Commissioner and commanders with important real-time
insight into the daily deployment of BPD members throughout the department and would
provide audit tratl documentation for monitoring and compliance reviews.

In conclusion, the efforts of BPD to develop and implement a framework that increases internal
controls, promotes accountability, and ensures fiscal integrity is a phased process that requires
both short term actions and sustained long range planning. Implementation of immediate initial
steps wili increase control of overtime spending and move BPD toward optimized internal
controls.

11
